UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4257


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERNEST JEROME MASON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:15-cr-00330-CCE-1)


Submitted: March 30, 2017                                         Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geoffrey Ryan Willis, WILLIS JOHNSON & NELSON PLLC, Raleigh, North Carolina,
for Appellant. Terry Michael Meinecke, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ernest Jerome Mason appeals his sentence of 151 months of imprisonment for

conspiracy to distribute heroin, in violation of 21 U.S.C. §§ 841(b)(1)(C), 846 (2012).

Appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious issues for appeal, but questioning whether the

sentence imposed by the district court was reasonable. We affirm.

       We review Mason’s sentence for reasonableness “under a deferential abuse-of-

discretion standard.” United States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting

Gall v. United States, 552 U.S. 38, 41 (2007)), cert. denied, 137 S. Ct. 320 (2016). This

review entails appellate consideration of both the procedural and substantive

reasonableness of the sentence. Gall, 552 U.S. at 51. We presume that a sentence imposed

within the properly calculated Sentencing Guidelines range is reasonable. United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       We have reviewed the record and conclude that the court properly calculated the

Guidelines range, treated the Guidelines as advisory rather than mandatory, gave the parties

an opportunity to argue for an appropriate sentence, considered the relevant statutory

factors, selected a sentence not based on clearly erroneous facts, and sufficiently explained

the chosen sentence. In addition, the court did not abuse its discretion in refusing to vary

downward because Mason had a very serious criminal record. Finally, Mason’s sentence

of 151 months was at the bottom of the range recommended by the Guidelines. Therefore,

we conclude that Mason’s sentence is reasonable.



                                             2
       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the judgment of the district

court. This court requires that counsel inform Mason, in writing, of the right to petition

the Supreme Court of the United States for further review. If Mason requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Mason.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3